Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 2, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143123                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
  Estate of DARRYL HOUSTON PRICE.                                                                      Diane M. Hathaway
  _________________________________________                                                                Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  NASTASSIA PRICE and ERIN DUFFY-PRICE,                                                                               Justices
  Personal Representatives of the Estate of Darryl
  Houston Price,
               Plaintiffs,
  v                                                                 SC: 143123
                                                                    COA: 295212
                                                                    Ingham CC: 06-000228-NZ
  LORI JEAN KOSMALSKI and TRADE
  DEVELOPMENT COMPANY, a/k/a TRADE
  WORLD COMPANY, INC.,
               Defendants,
  and
  Estate of RUDAFORD R. STERRETT, JR.,
               Defendant-Appellee,
  and
  THOMAS WOODS, Receiver,
               Appellee,
  and
  DART BANK,
               Intervening Defendant-Appellant.
  _________________________________________/

          On order of the Court, the application for leave to appeal the April 12, 2011
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  address: (1) whether a mortgagee must affirmatively consent to the appointment of a
  receiver to be required to pay the receiver’s costs and fees; (2) whether the statutory right
  of first priority belonging to the holder of the recorded mortgage, MCL 600.3236,
  overrides the common-law rule that a receiver’s costs and fees are entitled to first
  priority; and (3) whether a mortgagee must actually benefit from the incurred expenses or
  whether a mortgagee can be required to pay for expenses that did not benefit it.

         The Michigan Association of Realtors, the Michigan Chamber of Commerce, and
  the Real Property Law Section of the State Bar of Michigan are invited to file briefs
  amicus curiae. Other persons or groups interested in the determination of the issues
  presented in this case may move the Court for permission to file briefs amicus curiae.



                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 2, 2011                    _________________________________________
           p1026                                                               Clerk